Citation Nr: 1755287	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-48 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for a low back disability prior to July 25, 2016, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to a rating in excess of 20 percent for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability prior to January 29, 2014 and to a rating in excess of 20 percent thereafter.

5.  Entitlement to service connection for radiculopathy of the left lower extremity as secondary to service-connected back disability.

6.  Entitlement to service connection for neuropathy/radiculopathy of the left upper extremity as secondary to service-connected back disability.

7.  Entitlement to service connection for neuropathy/radiculopathy of the right upper extremity as secondary to service-connected back disability.

8.  Entitlement to service connection for a right ankle disability as secondary to service-connected back disability.

9.  Entitlement to service connection for a left ankle disability as secondary to service-connected back disability.

10.  Entitlement to service connection for a right shoulder disability as secondary to service-connected back disability.

11.  Entitlement to service connection for a cervical spine disability as secondary to service-connected back disability.

12.  Entitlement to total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Army from October 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2010 Substantive Appeal, the Veteran requested a hearing unless new VA examinations were scheduled; he did not specify the type of hearing requested.  In a May 2011 correspondence, the Veteran withdrew the request for a hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e).

In November 2016, the RO increased the Veteran's rating for his low back disability from 20 percent to 40 percent effective July 25, 2016 and granted a 20 percent rating for the right knee effective January 29, 2014 for episodes of locking, pain, and effusion.

In light of the increased rating issues before the Board, and the Veteran's employment history, the Board will infer a TDIU claim as part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although a July 2017 rating decision granted TDIU effective July 25, 2016, this does not fully dispose of the claim as the Veteran may be entitled to TDIU for earlier parts of the appellate period.

Although additional VA examinations and other documents relevant to the claims on appeal have been associated with the claims file since the most recent Supplemental Statement of the Case (SSOC) was issued in November 2016, the information is largely repetitive and a remand for initial RO consideration is not necessary, except to the extent noted below.

The Board finds there has been substantial compliance with its January 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was requested to authorize release to obtain previously identified documents, but did not do so.  Even though the RO was not able to obtain these documents, the Board finds substantial compliance with the previous remand directives.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

The issues of entitlement to service connection for right and left upper extremity and left lower extremity radiculopathy as well as increased ratings for his right and left knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's depression and anxiety have resulted in occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's low back disability, when considering pain, has limited range of motion for forward flexion to 30 degrees or less.

3.  The Veteran's left knee disability has been marked by extension limited to 10 degrees and painful flexion.

4.  The Veteran's right knee disability has been marked by painful flexion and extension.

5. The Veteran's right and left ankle disorders were not caused or aggravated by as his service-connected lumbar spine disability.
 
6.  The Veteran's right shoulder disorder was not caused or aggravated by his service-connected lumbar spine disability.

7.  The Veteran's cervical degenerative disc and joint disease, cervical spinal and foraminal stenosis, and cervical myositis were aggravated by low back injuries during service.

8.  Since September 26, 2013, the Veteran was unable to work because of his service-connected disabilities, but before September 26, 2013 was in gainful, non-protected employment.  


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a 50 percent rating, but no higher, for depressive disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  Prior to July 25, 2016, the criteria for a 40 percent rating, but no higher, for a low back disability were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

3.  Since July 25, 2016, the criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

4.  For the entire appellate period, the criteria for a separate 10 percent rating for left knee limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

5.  For the entire appellate period, the criteria for a separate 10 percent rating for right knee limitation of flexion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2017).

6.  For the entire appellate period, the criteria for a separate 10 percent rating for right knee limitation of extension have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

7.  The criteria for service connection for right and left ankle disorders as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

8.  The criteria for right shoulder disorder as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

9.  The criteria for service connection for cervical degenerative disc and joint disease, cervical spinal and foraminal stenosis, and cervical myositis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

10.  Since September 26, 2013, TDIU is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Acquired Psychiatric Disorder Rating Criteria

The Veteran asserts that his 30 percent rating for depressive disorder does not adequately reflect the severity of his symptoms.  Depressive disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)).  A GAF score of 51 to 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.

The Veteran was afforded a VA examination of his depressive disorder in October 2009.  The examiner noted his continued employment with the United States Postal System (USPS) and that he was pursuing college-level studies.  He was taking Sonata 10 milligrams at bedtime to aid in sleeping and was previously taking Ambien.  He noted always having had difficulty sleeping, tending to wake early and tossing and turning in the night, even with medication.  He reported resting again in the morning before starting work at noon.  Sleep was said not to interfere with his work.  He reported not having a full night of sleep.  He reported depression and difficulties at work due to physical ailments.  His physical limitations caused irritability and ill-humor when in pain.  His mood was described as mildly depressed and he was preoccupied with one or two topics.  A GAF score of 60 was reported.

Treatment records from Dr. Sanchez-Longo are of record.  An April 2010 record notes the Veteran looks depressed and had a depressed and anxious mood and affect.  A June 2010 treatment record notes depressed and anxious mood.  In addition, it was noted that the Veteran had poor concentration.  However, he denied suicidal and homicidal ideation.  He was on Wellbutrin, Klonopin, and Ambien.  An October 2012 notes, in addition to the preceding, that introspection was superficial.  A January 2013 record notes that attention was poor and that he appeared unkempt and inappropriately dressed.  A November 2013 record notes some obsessive thoughts.  A December 2014 treatment record from Dr. Sanchez-Longo indicates poor recent memory, poor judgment, and no insight.  He also appeared depressed and had "flight of ideas."  On several treatment records "thought block" is also indicated.

A treatment record from Dr. Suria dated June 2014 notes that the Veteran had moderate depression.  His affect was appropriate and he expressed no suicidal or homicidal ideation.  SSA records also show that Dr. Umpierre in June 2014 opined that the Veteran's affective disorder was non-severe, as it resulted in no restriction of daily living, mild difficulties in social functioning and concentration, persistentence, and pace resulting in failure to complete tasks in a timely manner.  Likewise, Dr. Rivera opined that the Veteran's affective disorder was non-severe, resulting in mild symptoms.

Also of record is a June 2017 examination report.  As part of the report, the examiner noted occupational and social impairment due to mild or transient symptoms.  The Veteran noted that he stopped working in 2013.  The Veteran reported having anxiety two or three times per week.

Given the above, the Board finds that the Veteran is entitled to a 50 percent rating for depressive disorder.  Specifically, the GAF score of 60 in October 2009 is demonstrative of moderate social and occupational impairment consistent with a 50 percent rating.  Further, in treatment records from Dr. Sanchez-Longo, it is noted that the Veteran has impaired short-term memory and little insight.  These symptoms are reflective of the illustrative criteria of impaired memory and impaired abstract thinking, as contemplated by the 50 percent criteria.  Also concerning are reports of the Veteran's depressed appearance in treatment records.  The Board also notes that the Veteran sleep impairment is contemplated in the 50 percent rating.  

At times, the Veteran would appear inappropriately dressed.  The Board notes that this is contemplated by the 70 percent rating criteria.  However, given the lack of other symptomatology at the 70 percent level, and that, when viewing the Veteran's symptoms throughout the appellate period as a whole, the Veteran's psychiatric disorder more nearly approximates the 50 percent criteria.  For instance, the Veteran continued working in non-marginal, non-protected employment until the summer of 2013, was going to school during part of the claims period, and repeatedly denied having suicidal and homicidal ideation.  Further, although the Veteran stopped working in 2013, there is no indication that he did so because of depression or another psychological disorder.  Therefore, his psychological symptoms did not inhibit his ability to work.  This cannot be said to be more than occupational and social impairment with reduced reliability and productivity.

Low Back Rating

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is in receipt of a 20 percent rating prior to July 25, 2016, and a 40 percent rating thereafter, for his low back disability.  The Veteran claims that the rating assigned for his low back disability has worsened.

To the extent relevant for the lumbar spine, the General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Lower ratings are warranted for less severe manifestations.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, combined rating of motion of the thoracolumbar spine between 120 degrees and 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An October 2009 VA examination notes evidence of incapacitating episodes of spine disease, though does not indicate that any periods of doctor prescribed bedrest within the rating period.  At this time, the Veteran was able to walk a quarter miles, but not a mile.  Back spasms and guarding were noted.  There was pain with motion and tenderness.  Forward flexion was to 90 degrees, extension was to 15 degrees, left and right lateral flexion and rotation were to 30 degrees, but there was objective evidence of pain on active range of motion, though there was no indication where in the range of motion pain began.  No additional limitations were noted upon repetition.  Overall, the disability resulted in limited mobility, problems lifting and carrying, and pain.

A May 2013 treatment record from Dr. Faura-Clavell, noted forward flexion to 35 degrees with pain, extension to 10 degrees with sharp pain, right lateral flexion to 20 degrees with pain, and left lateral flexion to 25 degrees with pain.

A January 2014 medical record from Amerimed Diagnostic Services notes forward flexion to 35 degrees, extension to 15 degrees, right lateral to 20 degrees, and left lateral to 15 degrees. (It is unclear whether the right and left lateral are for extension or rotation.)  A March 2014 record from that same facility again showed forward flexion to 35 degrees.

A VA examination was also conducted in January 2014, which showed initial forward flexion to 50 degrees, with pain beginning at 35 degrees; extension to 10 degrees, with pain at 5 degrees; right and left lateral rotation and right lateral flexion at 15 degrees, with pain at 5 degrees; and left lateral flexion at 20 degrees, with pain at 10 degrees.  Repetitive-use testing was not performed due to severe plain.  Local tenderness in the back muscles was noted bilaterally.  Less movement than normal, pain on movement, and interference with sitting standing, and/or weight-bearing was also noted.  Ankylosis was absent, as were incapacitating episodes due to intervertebral disc syndrome.  The Veteran was unable to lift, carry, or bend his back as a clerk at the post office.  Further limitations during a flare-up were possible.

In July 2014, the Veteran's range of motion for the back was tested again.  Forward flexion was to 45 degrees and extension was to 10 degrees.  Lateral flexion and extensions measurements were not included.

Another VA back examination was conducted in April 2016, during which forward flexion was to 45 degrees, extension was to 30 degrees, right and left lateral flexion were to 15 degrees, and right and left lateral rotation were to 30 degrees.  The Veteran was able to perform repetitive motion testing without additional functional loss.  Pain was noted on forward flexion and extension as well as with weight-bearing.  The examination was not conducted during a flare-up, but the examination was medically consistent with the Veteran's statements describing functional loss during a flare-up.  Localized tenderness not resulting in abnormal gait or spinal contour was noted.  No ankylosis was present.  The Veteran was advised not to twist his back, make extreme bending movements, lift heavy objects, and to avoid prolonged standing and walking.

A July 2016 VA examination report shows that the Veteran's forward flexion was limited to 30 degrees and that the Veteran had back spasms.  Ankylosis of the spine was noted to be absent.  As a result of the disability, the Veteran was unable to stoop, stand or walk for long periods, lift heavy objects.

In July 2017 the Veteran was afforded another VA examination.  Forward flexion was again limited to 30 degrees.  No ankylosis of the spine was noted.  No other pertinent physical findings were noted.  The Veteran's low back disability was said to prevent clerical desk duties that involved prolonged standing or walking, lifting more than 20 pounds, or stooping.

The Board finds that as of May 13, 2013, the Veteran's low back disability most nearly approximates the criteria for a 40 percent rating.  At the appointment with Dr. Cavell, his forward flexion was to only 35 degrees with pain.  Presumably, pain started before reaching 35 degrees.  Thus, since VA only recognizes range of motion measurements in 5 degree increments, a 40 percent rating is warranted as pain limited forward flexion to 30 degrees or less as of this date.  38 C.F.R. § 4.59, 4.71a General Rating Formula for Disease and Injuries of the Spine, note (4).  This is the earliest ascertainable date upon which the Veteran's low back disability met the criteria for the 40 percent rating.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Therefore, a higher rating is warranted as of this date.  A rating in excess of 40 percent is not warranted during this period, as there have been no reports of ankylosis, as required for a higher schedular rating.  Further, while there are reports of incapacitating episodes during the appellate period, there are no reports that incapacitating episodes required more than six weeks, or even four weeks, of bedrest prescribed by a doctor.  Thus, a rating higher than 40 percent, or even 20 percent, under the Formula for Rating Intevertebral Disc Syndrome is not warranted.

Because of the 40 percent rating assigned as of May 13, 2013, any deficiencies in the April 2016 examination do not affect the outcome of the case.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); Correia v. McDonald, 28 Vet. App. 158 (2016); see also Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The period prior to May 13, 2013 is more problematic.  The only reliable evidence of record is the October 2009 VA examination report.  This examination was conducted nearly eight years ago, and an examiner's retrospective opinion as to the onset of pain during range of motion testing is unlikely to be able to useful to the Board's analysis, as it would be speculative.  Even if not speculative, such an opinion does not warrant weight unless ample other medical evidence of record could support the examiner's opinion.  

Rather, the Board feels a 40 percent rating is warranted prior even prior to the Dr. Faura-Clavell May 2013 examination because (1) at an October 2009 VA mental examination the Veteran noted being afraid to ask for further accommodation at work due to his low back disability; and (2) the functional limitations due to the low back disability have been similar throughout the claims period-i.e., limited lifting and mobility.  Therefore, affording the Veteran the benefit of the doubt, pain has significantly limited the Veteran's range of motion and functional ability during the entire rating period to warrant a 40 percent rating.
 
To the extent that the Veteran has noted sleep problems associated with his back disability these are contemplated by the 50 percent rating for his depression.  Further, with regard to additional functional limitations, the Veteran is also in receipt of ratings for the knees.
The Veteran was assigned a 10 percent rating for right leg radiculopathy related to the back in April 2009.  The Veteran did not appeal that determination and it is currently not before the Board.  There are no radicular disabilities related to the low back disability not already contemplated by this 10 percent rating which the Board will address at this time, though the Board notes that there is a claim for service connection for left leg radiculopathy, which is addressed below.

The Knees

The Veteran is currently in receipt of a 20 percent rating for subluxation or lateral instability in the left knee (DC 5257), a 10 percent for left knee lateral meniscus repair and chronic synovitis (DC 5260), and a 20 percent rating for cartilage dislocation in the right knee (DC 5258).  The Veteran claims that in order to properly rate his knee disabilities, he should be in receipt of higher and/or additional ratings. 

The above listed ratings will be further addressed in the remand section below.  At this point the Board will address the indications of limitation of flexion and extension found in the record.

At an October 2009 VA examination, the Veteran had instability, pain, stiffness, and weakness in both knees.  The Veteran had several locking episodes per week. Swelling and tenderness was also observed.  The condition was said not to affect the motion of the joint.  The Veteran reported severe flare-ups occurring weekly for one or two days.  Walking was a precipitating factor for flare ups and the Veteran reported that he was unable to squat or go up and down stairs during a flare up.  Crepitus was noted bilaterally. 

Left knee flexion was noted to 100 degrees and extension was normal.  Right knee flexion was noted to 130 degrees and right knee extension was normal.  Pain was noted bilaterally with active motion.  The Veteran was diagnosed with left knee status post lateral meniscus repair and right knee arthroscopy with partial meniscectomy with degenerative changes.  This resulted in significant occupational effects due to decreased mobility and problems with lifting and carrying.

From the most recent VA examination in July 2017, the Veteran continues to experience pain on knee motion.  In the right knee, flexion was from 5 degrees to 110 degrees and extension was from 110 degrees to 5 degrees.  In the left knee, flexion was from 10 degrees to 95 degrees and extension was from 95 degrees to 10 degrees.  Pain was noted on both extension and flexion in both knees.  The Veteran also experienced pain on weightbearing, tenderness, and mild swelling as well as crepitus.  Though the examiner commented regarding additional functional limitation and flare-ups, none were reported or observed, other than those which arise necessarily from the movement required for the examination.  Both knees were reported not to be unstable, though effusion was noted bilaterally.  The Veteran did not use assistive devices; however, the examiner noted that the Veteran's disabilities limited him to jobs not requiring prolonged standing or walking or frequent stair climbing.

Given this result, the Veteran is entitled to a separate 10 percent rating under DC 5261 for limitation of extension in the left knee and to a separate 10 percent rating under DC 5260 and DC 5261 for pain on flexion and extension in the right knee.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  (The Veteran was already in receipt of a 10 percent rating under DC 5260 for limitation of left knee flexion.)

The Veteran is entitled to these additional 10 percent ratings for the entire period, as the 2009 VA examination also notes bilateral knee pain.  With regard to the right knee, the Board observes that the Veteran was in receipt of a 10 percent rating under DC 5020 prior to January 29, 2014, which is duplicative of a 10 percent rating under DC 5261.  Therefore, prior to January 29, 2014, only a 10 percent rating under DC 5260 for the right knee will be awarded; as of January 29, 2014, 10 percent ratings under both DCs 5260 and 5261 are warrated.  These intermediary grants of benefits will not prejudice the Veteran.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities. 38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Ankles

The Veteran asserts that his bilateral ankle disorder was caused or aggravated by his service connected lumbar myositis, bludging disc and lumbar spondylosis and DJD.

Service treatment records reveal a report of left ankle pain from May 1984, but no diagnosis of or treatment for a left ankle injury was noted.

In October 2009, the Veteran underwent a VA examination of his ankles.  The Veteran reported daily pain in his ankles.  Ankle jerk reflexes were hypoactive.  The Veteran reported that he had started experiencing ankle pain when walking, especially for long periods of time, earlier that year.  Upon examination, there were signs of swelling and tenderness.  Range of motion testing revealed right and left dorsiflexion to 20 degrees and right and left plantar flexion to 45 degrees.  Additional pain was noted on repetition.  X-ray revealed small calcaneal spurs bilaterally as well as a small ossification adjacent to the medial malleolus of the right ankle which could be related to a posttraumatic change.  At that time, the Veteran's ankle disorders were said to be unrelated to service, and the Veteran reported an onset of symptoms in 2009.

When last on appeal, the Board remanded for medical opinions as to service connection secondary to the lumbar spine.  In April 2016, the examiner concluded that it was less likely than not that the Veteran's ankle disorders were caused or aggravated by his lumbar spine disability.  In support, the examiner noted that the ankles and back are different anatomical areas with different bony structures and nerve supplies that are unrelated to one another.  The Veteran has not made any specific assertion as to what actions or ailments lead him to think that his ankle disorders might be related to his back disability.  Therefore, the Board accepts the examiner's opinion as the best medical evidence of record as to nexus, as the examiner assessed the relevant facts to reach his conclusion.  Further, this conclusion is supported in part by the opinion of the October 2009 examiner that the Veteran's ankle disorders were not caused by or a result of his lumbar spine disability.

With regard to the left ankle, although there was one report of left ankle pain in service, there is no evidence that this pain manifested again before 2009.  Therefore, service connection for right and left ankle disorders are denied.

Right Shoulder Impingement

At the October 2009 VA examination for his shoulder, the Veteran reported that he had recently begun feeling right shoulder pain while on vacation in New York.  X-ray at that time showed normal bony mineralizations, preservation of the joint spaces, and unremarkable soft tissue.  The Veteran claims that his right shoulder disorder was caused or aggravated by his service-connected lumbar spine disability.

In April 2016, the Board obtained a medical opinion addressing this issue.  The examiner opined that the Veteran's right shoulder disorder was not caused or aggravated by to his lumbar spine disability because the cervical and lumbar spines are two different anatomical areas with different bony structures and nerve supplies that are completely unrelated to each other.  This conclusion is also supported in part by the opinion of the October 2009 examiner that the Veteran's right shoulder disability was not caused by or a result of his lumbar spine disability.

Cervical Spine

At the April 2016 VA examination, the Veteran was diagnosed with cervical spine degenerative changes.  The Veteran reported having had cervical pain for more than five years which he described as deep and dull with occasional radiation to the arms.  The Veteran claims that his cervical spine disorder was caused or aggravated by his service-connected lumbar spine disability.

In April 2016, the Board obtained a medical opinion addressing this issue.  The examiner opined that the Veteran's cervical spine disorder was not caused or aggravated by to his lumbar spine disability because the cervical and lumbar spines are two different anatomical areas with different bony structures and nerve supplies that are completely unrelated to each other.  This conclusion is also supported in part by the opinion of the October 2009 examiner that the Veteran's ankle disabilities were not caused by or a result of his lumbar spine disability.

In February 2017, Dr. Javier examined the Veteran and noted cervical degenerative disc and joint disease and cervical spinal and foraminal stenosis.  He opined that the Veteran's multiple chronic degenerative changes are at least as likely as not related and secondary to the progression of injuries sustained during service.  These injuries accelerated the degenerative changes seen.  Dr. Javier supports his opinion with a detailed explanation of the degenerative processes of the musculoskeletal system that need not be further explained here.

The Board finds that, after affording the Veteran the benefit of the doubt, the evidence is in favor of the claim and grants service connection for cervical degenerative disc and joint disease, cervical spinal and foraminal stenosis, and cervical myositis.
TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

The records indicate that the Veteran stopped working in August 2013 or on September 26, 2013.  The Social Security Administration (SSA) found that the Veteran became too disabled to work on August 2, 2013, citing both service-connected and non-service-connected disabilities as conditions contributing to his inability to work.  Records from the Veteran's employer indicate that he stopped working on September 26, 2013.  See June 2016 VA Form 21-4192.

Since that time, the Veteran has had multiple disabilities that are a combined 70 percent disabling and at least one of which is 40 percent disabling.  Thus, he meets the scheduler criteria for TDIU for this period.  38 C.F.R. § 4.16(a).

As the Veteran was working before that date, and there is no indication of record that the Veteran was in marginal or protected employment before September 26, 2013, the Board will deny TDIU prior to that date.


ORDER

A 50 percent rating, but no higher, for depression is granted for the entire appeal period.

Prior to July 25, 2016, a 40 percent rating, but no higher, for a low back disability is granted.

Since July 25, 2016, a rating in excess of 40 percent for a low back disability is denied.

For the entire appellate period, a separate 10 percent rating for left knee limitation of extension is granted. 

For the entire appellate period, the criteria for a 10 percent rating for right knee limitation of flexion is granted.

From January 29, 2014, the criteria for a 10 percent rating for right knee limitation of extension is granted.

Service connection for right and left ankle disorders as secondary to the service connected lumbar spine disability is denied.

Service connection for right shoulder disorder as secondary to the service connected lumbar spine disability is denied.

Service connection for cervical degenerative disc and joint disease, cervical spinal and foraminal stenosis, and cervical myositis is granted.

Since September 26, 2013, TDIU is granted.



REMAND

In the January 2016 remand, the Board ordered that a new medical opinion regarding the cause of the Veterans bilateral arm and left leg radiculopathy be obtained.  The April 2016 examiner concluded that there was no radiculopathy present in the left leg.  

In this regard, the Board notes that in May 2013, during the appellate period, the Veteran was diagnosed with lumbar polyradiculopathy by Dr. Faura-Clavell.  Additionally, a February 2017 report from Dr. Javier notes decreased bilateral S1 dermatomal loss of sensation and diagnoses lumbar radiculopathy.  Thus, it seems that the Veteran was reporting symptoms of and has a current diagnosis of left leg radiculopathy.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the claim for service connection for left leg radiculopathy must also be remanded for a new opinion.

The same is true with the Veteran's upper extremity radiculopathies as Dr. Faura-Clavell reported that the Veteran had cervical polyradiculopathy and Dr. Javier noted decreased bilateral median nerve distribution distal to the wrist.  Thus, the Board cannot accept the April 2016 examiner's opinion with regard to upper extremity radiculopathy.  Further, since the claim was last on appeal, the Veteran submitted a summary of a decision granting him Social Security Disability Benefits.  In that decision, carpal tunnel syndrome (CTS) is noted as being severely disabling.  CTS is a disease that affects the median nerve.  Thus, given the indication of a diagnosed disability and the Veteran's claim that upper extremity nerve-related symptoms are related to service, a medical nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the knee ratings, the Board notes that the July 2017 knee and leg VA examination included relevant, non-redundant evidence regarding the severity of the Veteran's knee disabilities.  This evidence has not yet been reviewed by the RO.  The RO should readjudicate all the knee ratings which now include ratings under DCs 5257, 5260, and 5261 for the left knee and DCs 5258, 5260, and 5261 for the right knee.  A new examination is not necessary because, even though a report from Dr. Javier indicates that the Veteran's knees have gotten progressively worse over time, a more recent VA examination was conducted in July 2017.  However, updated treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran obtain any outstanding pertinent private treatment records.

3. Then obtain opinions regarding the nature and etiology of the Veterans right and left upper and left lower extremity disorders.  The need for an examination is left to the discretion of the examiner.  After a review of the entire claims file, the examiner should address the following:

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left lower extremity radiculopathy is (1) proximately due to or (2) aggravated by his service-connected lumbar spine disability?  Please concede a current diagnosis of left leg radiculopathy when addressing this question.

(B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right and left upper extremity radiculopathy or CTS is (1) proximately due to or (2) aggravated by his service-connected lumbar spine disability?  Please concede a current diagnosis of right and left upper extremity radiculopathy when addressing this question, and please refer to the recent Social Security Disability Benefits decision noting a diagnosis of carpal tunnel syndrome (CTS).

A complete rationale should be provided for all opinions rendered.  In forming any opinion, the examiner should consider the lay statements of record.

4. Finally, readjudicate the issues on appeal, to include service connection for right and left upper extremity and left lower extremity radiculopathy and consideration of all knee ratings (DCs 5257, 5260, and 5261 for the left knee and DCs 5258, 5260, and 5261 for the right knee).  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


